Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is a response to papers filed on July. 08, 2021.  Claims 1, 4, and 22 has been amended.  Claim 3 has been newly cancelled.  No claim has been a newly added.  Accordingly, claims 1-2, 4-10, 13-22 are pending in the application. 

Election/Restrictions
Applicant’s election of Group I (claims 1-2, 4-10 and 15-22), with traverse, in the reply filed on 07/08/21 is acknowledged. 
Applicant’s election a fragrance composition comprising a compound of (j) as species, with traverse, in the reply filed on 07/08/21 is also acknowledged:
The grounds for traverse as indicated by applicants, is that the claims in Europe corresponding to the instant claims (by incorporation of claim 3 into claim 1) were found patentable. Neither reference describes the claimed combination of the specified compounds, especially in the claimed concentrations.  
This is not found persuasive because the application is at national stage patentability is determined by the US jurisdiction not by Europe. The prior art applied in the following office action still renders the claims as amended lack unity. In addition, search burden being undue is a moot argument for lack of unity issue.  Undue search burden is not an issue in a lack of unity. 

As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.
 Claims 1-2, 4-9, and 15-22 are under consideration on the merit.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Balls on Aug. 5, 2021.
In the claims:
1. Claim 1 is amended by replacing the following paragraph 
    PNG
    media_image1.png
    85
    581
    media_image1.png
    Greyscale

with i) a solvent selected from Dipropylene glycol (DPG), isopropyl myristate, ethanol, triethyl citrate or combination thereof.   
Claim 4 is canceled.

Claim 14 is amended by deleting  the duplicate word “toiletry” in line 6.

Reason for Allowance 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Behan et al  (U.S. patent application No.: 20080096791; published April 24, 2008), discloses a fragrance composition targeted at delivering well-being benefits through fragrant, low level positive mood stimulation (title).  However, Behan et al does not all the limitations including at 16 compounds in a specific percentage as claimed.  Thus, Behan does not anticipate nor render obvious the fragrance composition has claimed. 
In conclusion, the case is allowed for the reasons set forth in applicants arguments.

Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 13 and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/18/21 hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

CONCLUSION
	Claims 1-2, 5-10, and 13-22 are allowed.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/YANZHI ZHANG/Primary Examiner, Art Unit 1617